Case 8:17-cv-00838-JLS-JDE Document 174 Filed 11/10/20 Page 1 of 2 Page ID #:7549




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       Shon Morgan (Bar No. 187736)
    2  shonmorgan@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
    3 Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
    4 Facsimile: (213) 443-3100
       Kari Wohlschlegel (Bar No. 294807)
    5  kariwohlschlegel@quinnemanuel.com
       Tina Lo (Bar No. 311184)
    6  tinalo@quinnemanuel.com
       Christine W. Chen (Bar No. 327581)
    7  christinechen@quinnemanuel.com
      50 California Street, 22nd Floor
    8 San Francisco, CA 94111
      Telephone: (415) 875-6600
    9 Facsimile: (415) 875-6700
   10 Attorneys for Defendants
   11
   12                      UNITED STATES DISTRICT COURT
   13         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   14
   15 In re: Hyundai and Kia Engine               CASE NO. 8:17-cv-00838
      Litigation
   16                                             Member Cases:
                                                  8:17-cv-01365-JLS-JDE
   17                                             8:17-cv-02208-JLS-JDE
                                                  2:18-cv-05255-JLS-JDE
   18                                             8:18-cv-00622-JLS-JDE
   19                                             Related Case:
                                                  8:18-cv-02223-JLS-JDE
   20
                                                  DEFENDANTS’ NOTICE
   21                                             REGARDING SETTLEMENT
                                                  EXCLUSIONS
   22
                                                  Date: November 13, 2020
   23                                             Time: 10:30 a.m.
                                                  The Hon. Josephine L. Staton
   24                                             Courtroom: 10A
   25
   26
   27
   28
                                                                     Case No. 8:17-cv-00838-JLS
                                      DEFENDANTS’ NOTICE REGARDING SETTLEMENT EXCLUSIONS
Case 8:17-cv-00838-JLS-JDE Document 174 Filed 11/10/20 Page 2 of 2 Page ID #:7550




    1        In order to assist the Court’s evaluation at the final fairness hearing,
    2 defendants provide this summary of class exclusions. Of the 6.5 million notices sent
    3 to current and former owners and lessees of 2.23 million Hyundai Class Vehicles,
    4 Hyundai received exclusion requests from 505 class members opting out 436 Class
    5 Vehicles. Of the 4.10 million notices sent to current and former owners and lessees
    6 of 1.73 million Kia Class Vehicles, Kia received exclusion requests from 1,164
    7 class members for 932 Class Vehicles. Defendants also received 4 opt outs that
    8 were untimely because they were postmarked after October 30, 2020.                 Any
    9 exclusion requests that included incomplete or inaccurate information, such that
   10 defendants could not identify the requestor, class vehicle, or VIN, were considered
   11 invalid. And exclusion requests that attempted to opt out a non-Class Vehicle were
   12 not counted.
   13        Defendants are still reviewing and attempting to verify approximately 58
   14 exclusion requests that failed to provide complete information. Defendants will file
   15 a supplemental notice with updated numbers, as well as a complete list of class
   16 members’ names and VINs that seek to opt out, in advance of the final fairness
   17 hearing.
   18
   19 DATED: November 10, 2020            QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
   20
   21                                      By /s/ Shon Morgan
                                             Shon Morgan
   22                                        Attorneys for Kia Motors America, Inc.,
                                             Kia Motors Corporation, Hyundai Motor
   23                                        America, Inc., and Hyundai Motor
                                             Company, Ltd.
   24
   25
   26
   27
   28
                                             -1-                    Case No. 8:17-cv-00838-JLS
                                     DEFENDANTS’ NOTICE REGARDING SETTLEMENT EXCLUSIONS
